Citation Nr: 0916334	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-25 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss with tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
stomach cancer.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's October 2004 
request to reopen his previously denied claim for entitlement 
to service connection for hearing loss with tinnitus, and 
denied his claims for entitlement to service connection for 
PTSD and stomach cancer.  The RO initially denied the 
Veteran's claim for entitlement to service connection for 
those issues in rating decisions dated January 2000 and April 
2002.

In his substantive appeal received in August 2006, the 
Veteran requested a hearing on appeal before a Veterans Law 
Judge via videoconference.  A VA letter sent to the address 
of record, informing the Veteran that such hearing had been 
scheduled at the Montgomery, Alabama, RO for April 22, 2009, 
was not returned.  However, the Veteran failed to appear for 
the scheduled hearing.  The appellant has neither given good 
cause for his failure to appear, nor asked that the hearing 
be rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. 
§ 20.704 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims.  VA's duty to assist 
includes obtaining service personnel records when necessary 
for making an adequate determination on the claim.  
Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(c), (d) (2008).  With respect to the Veteran's claim 
for service connection for PTSD, if the Veteran's presence in 
areas of documented combat can be verified, this would be 
sufficient to find that he was exposed to combat stressors, 
even without the explicit documentation of his participation 
in specific historic events.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).

Under 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c)(2) (2008), VA is required to make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.  VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In his October 2004 claim to reopen, and again in a December 
2004 letter, the Veteran requested that VA obtain "my 
service records and my service medical records." [Emphasis 
added.]  Because the Veteran twice specifically distinguished 
his "service records" from his "service medical records," 
the Board infers that the Veteran is seeking his service 
personnel records.  Corroborating this conclusion is the fact 
that, in his August 2005 notice of disagreement, the Veteran 
specifically alleged that he was involved in combat during 
his service in Vietnam.  The Veteran's service personnel 
records would be of assistance in corroborating that 
allegation of being in combat and exposed to acoustic trauma.  
The Veteran has also requested that VA obtain his medical 
records from the VA Medical Center (VAMC) at which he was 
treated.  The RO has undertaken an exhaustive and legally 
sufficient search with respect to the Veteran's service 
treatment records (i.e., his service medical records), as 
well as his VAMC records.  38 C.F.R. § 3.159(c)(2).  However, 
the Veteran's service personnel records were neither 
requested nor obtained.

As the RO noted in its November 2004 letter to the Veteran, 
his claims for entitlement to service connection for PTSD, 
hearing loss with tinnitus, and stomach cancer were 
previously denied because there was no record showing chronic 
disabilities subject to service connection, and the 
conditions neither occurred in nor were caused by service.

On remand, the RO should contact the National Personnel 
Records Center (NPRC), or any other applicable source, and 
request the Veteran's service personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, or any other 
applicable source, and request the 
Veteran's service personnel records.  If 
the Veteran's service personnel records 
are not available, a negative reply to 
that effect is required.

2.  After completion of the above, the AOJ 
should readjudicate the issues of whether 
new and material evidence has been 
received to reopen a claim for entitlement 
to service connection for PTSD, hearing 
loss with tinnitus, and stomach cancer.  
If the AOJ finds that new and material 
evidence has been submitted for any of the 
aforementioned issues, then the AOJ should 
readjudicate the reopened issues.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

